Citation Nr: 1019802	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for radiation exposure.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  

5.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

6.  Entitlement to service connection for a respiratory 
disorder, coronary artery disease, hypertension, sleep apnea, 
chronic infections, poor circulation, Bell's palsy, 
Dupuytren's contractures of the right and left hand, 
peripheral neuropathy of the upper and lower extremities, 
cataracts, erectile dysfunction, skin disorder, plantar 
fasciitis, and a psychiatric disorder, including depression 
and anxiety, claimed as due to diabetes mellitus.  

7.  Entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos and/or herbicide 
exposure.  

8.  Entitlement to compensation for a prostate disorder, 
including benign prostate hypertrophy (BPH), pursuant to the 
provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

The Veteran, and three others

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  
The Veteran also had periods of active and inactive duty for 
training between March 1972 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the RO which 
denied the benefits sought on appeal.  In September 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The issue of service connection for bilateral defective 
hearing is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  A headache disorder was not shown during active service, 
nor are any current headaches shown to be the result of 
injury or disease incurred or aggravated in line of duty 
during a period of active duty for training, or the result of 
injury incurred or aggravated in the line of duty during a 
period of inactive duty training.  

3.  Radiation exposure, per se, is not a disability for which 
VA compensation may be established, nor has any competent 
scientific or medical evidence been submitted to show that 
the Veteran has a radiogenic disease under the provisions of 
38 C.F.R. § 3.311 at presented, which is related service, or 
any disability that is a result of radiation exposure.    

4.  The Veteran did not manifest a psychiatric disorder in 
service or within one year following separation from service, 
nor is there any credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder.  

5.  Type II diabetes mellitus was not present in service or 
until many years after service and there is no competent 
evidence of a causal connection between the Veteran's 
diabetes and military service or any incident therein, to 
include any exposure to herbicide agents.  

6.  The Veteran's coronary artery disease, hypertension, 
sleep apnea, chronic infections, poor circulation, Bell's 
palsy, Dupuytren's contractures of the right and left hand, 
peripheral neuropathy of the upper and lower extremities, 
cataracts, erectile dysfunction, skin disorder, plantar 
fasciitis, and a psychiatric disorder, including depression 
and anxiety, were not manifested until many years after 
service and are not causally related to or otherwise 
aggravated by a service-connected disability.  

7.  There is no competent evidence that the Veteran has a 
respiratory disorder at present which is related to service 
or any incident therein, to include as due to asbestos or 
herbicide exposure, nor is any claimed respiratory disorder 
causally related to or otherwise aggravated by a service-
connected disability.  

8.  The Veteran does not have a prostate disorder, including 
benign prostate hypertrophy as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA treatment; nor 
are any current prostate problems due to an event that was 
not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a headache disorder which was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6(a), (c), (d), 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a disease or disability due to 
ionizing radiation exposure which was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(2), (24), 
1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303, 3.307, 3.309, 3.311 
(2009).  

3.  The Veteran does not have an acquired psychiatric 
disorder, to include PTSD, due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101(2), 
(24), 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303, 3.304(f) (2009).  

4.  Type II diabetes mellitus was not incurred in or 
aggravated by active duty, may not be so presumed, nor may 
the Veteran's diabetes be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

5.  The claims of service connection for a respiratory 
disorder, coronary artery disease, hypertension, sleep apnea, 
chronic infections, poor circulation, Bell's palsy, 
Dupuytren's contractures of the right and left hand, 
peripheral neuropathy of the upper and lower extremities, 
cataracts, erectile dysfunction, skin disorder, plantar 
fasciitis, and a psychiatric disorder, including depression 
and anxiety on a secondary basis lacks legal merit.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.310 (2009).  

6.  The Veteran does not have a respiratory disorder due to 
disease or injury which was incurred in or aggravated by 
service, may not be so presumed, nor may any claimed disorder 
be presumed to have been incurred as a result of herbicide or 
asbestos exposure.  38 U.S.C.A. §§ 101(2), (24), 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), (c), (d), 
3.159, 3.303, 3.307, 3.309 (2009).  

7.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a prostate disorder, including benign 
prostate hypertrophy is not warranted.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters sent to the Veteran in July 2005, 
October 2005, November 2005, March 2006, March 2007, and 
April 2009, addressed the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although some of the 
letters were not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claims were 
readjudicated, and additional supplemental statements of the 
case were sent to the Veteran, most recently in June 2009.  
Further, the Veteran and his representative clearly have 
actual knowledge of the evidence that is required to be 
submitted in this case and, based on the Veteran's 
contentions as well as the communications provided to him and 
his representative by the VA, it is reasonable to conclude 
that he understands what was needed to prevail.  Accordingly, 
the Board finds that the Veteran is not prejudiced by moving 
forward with a decision on the merits of the issues addressed 
in this decision, and that VA has complied, to the extent 
possible, with its notice requirements

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all available VA 
medical records have been obtained and associated with the 
claims file.  At this point, the Board notes that on his 
original claim, received in July 2005, the Veteran reported 
that he had been treated by various private healthcare 
providers for diabetes mellitus beginning in January 1995, 
for prostate problems in August 1999, and for psychiatric 
problems since September 1995.  The Veteran was advised by VA 
on numerous occasions, to submit all records pertaining to 
the reported treatments or to provide VA with authorization 
to obtain those records.  However, other than a January 2006 
psychiatric evaluation report and additional records (mostly 
duplicate reports) received from the Social Security 
Administration, the Veteran has not furnished any addition 
information or authorized VA to obtain any of the private 
medical records.  Without the Veteran's cooperation, VA is 
unable to obtain the private medical reports and must base 
its decision on the current evidence of record.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As to the issues addressed in this decision, the 
Board concludes that an examination for any of the issues 
addressed in this decision is not needed because there is no 
competent evidence establishing an in-service event, injury 
or disease, including on a presumptive basis, and no 
competent evidence that any claimed disability may be related 
to the Veteran's military service or to a service-connected 
disability.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2009).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309 (2009), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a), however, will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2009).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2009); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty (other than full-time duty) 
prescribed for Reserves.  38 C.F.R. § 3.6(d) (2009).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Headache Disorder

The Veteran contends that his headaches began after he 
departed the waters off the coast of Vietnam, and that they 
worsened while he was in the Navy reserves.  He also 
submitted several statements from fellow servicemen who 
served with him in the reserves, to the effect that they 
recalled that the Veteran complained of chronic headaches 
during reserve training.  

Regarding the Veteran's assertions that he had chronic 
headaches while on active duty, the Board notes that the 
service treatment records are silent for any complaints, 
treatment, or diagnosis for any headache problems during his 
three years of active service, including at the time of his 
discharge examination in February 1970.  Furthermore, the 
Veteran specifically denied any history of headaches on 
multiple annual examinations for reserve service, including 
in June 1974, October 1977 and 1978, December 1980, December 
1983, and May 1984, and no pertinent abnormalities were noted 
on any corresponding examination.  

The first reported complaint of a headache problem was on an 
annual reserve examination in May 1985.  At that time, the 
Veteran reported that he had pain above and below his eyes 
since 1979, which had worsened since 1983, and was aggravated 
by weather changes since February 1984.  He reported that 
using a sauna and over-the-counter sinus medications helped 
relieve his symptoms.  The Veteran reported similar symptoms 
on an annual reserve examination in May 1986, and was noted 
to have sinusitis at that time.  On an annual examination in 
June 1987, the Veteran reported a history of headaches 
secondary to anxiety.  The Veteran denied any headache 
problems on annual examinations in May 1988 and June 1992, 
and no pertinent abnormalities were noted on examination.  
Additionally, the Board notes that while the Veteran reported 
a history of headaches on several annual reserve service 
examinations, the reserve service treatment records do not 
show any complaints, treatment, or diagnosis for any headache 
problems at anytime during his approximately 28 years of 
reserve service.  

As to the claim of service connection for headaches due to 
active service, the Veteran neither complained of, was 
treated for, or diagnosed with a headache disorder at any 
time during his three years of active service or within one 
year of discharge from active service in 1970.  The first 
reported complaint of a headache problem was in May 1985, 
more than 15 years after his discharge from active service.  
While the Veteran is competent to report his symptoms, such 
as chronic headaches, the absence of any signs or symptoms of 
a headache disorder while on active service, during several 
annual examinations after service, or indeed, until more than 
15 years after active service, contradicts his assertions, 
and raises serious questions as to his ability to provide 
accurate and reliable information.  Buchanan v. Nicholson, 
supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(it was proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered 
in weighing the evidence).  

Therefore, since the credible evidence does not shown the 
presence of chronic headaches during active service, and 
there is no credible or competent evidence suggesting a 
connection between any current headache disorder and active 
service, the Board finds no basis for to award service 
connection base on active service.  

The fact that the Veteran may have had headaches while on 
INACDUTRA would not, in and of itself, be a basis to 
establish service connection.  As indicated above, in order 
to establish service connection for any claimed disability 
incurred during a period of INACDUTRA, the evidence must show 
an injury while on INACDUTRA, and a current disability which 
is shown to be due to that injury.  Such is not the case in 
this claim.  (But for exceptions not applicable here, a 
disability due to disease is not a basis upon which service 
connection may be established from service on INACDUTRA.)   
Thus, the evidence does not support the claim under this 
theory of entitlement.  

Where the evidence shows an injury or disease while on 
ACDUTRA, service connection may be established when there is 
competent evidence of a current disability which is due to 
that injury or disease.  38 U.S.C.A. §§ 101(2), (24), 1110; 
38 C.F.R. § 3.6(a), (c), (d), 3.303, 3.307, 3.309.  Here, the 
evidence does not show any signs or symptoms of a headache 
disorder while the Veteran was on ACDUTRA.  As there is no 
credible evidence of a headache disorder on ACDUTRA, and no 
competent medical evidence of record suggesting a connection 
between any current headache disorder and such service, the 
Board finds no basis for a favorable disposition of the 
claim.  Accordingly, this aspect of the appeal is denied.  

Radiation Exposure

The Veteran contends that he was exposed to radiation from 
depleted uranium during test firing of the Phalanx, a missile 
defense weapons system, when dust and particles drifted back 
aft to where he was standing on the fantail of the ship.  

Regarding the Veteran's claim for radiation exposure, the 
Board notes that he has not identified any specific disease 
or current disability that he believes is due to his alleged 
exposure to depleted uranium in service, nor is he shown to 
have any of the radiogenic diseases under the provisions of 
38 C.F.R. § 3.309 or § 3.311.  

In order to prevail on a claim of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) 
nonmalignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; (xxii) 
lymphomas other than Hodgkin's disease; (xxiii) prostate 
cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest five years or more 
after exposure.  38 C.F.R. § 3.311(b)(2).  

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311, 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

In this case, while the Veteran believes that service 
connection should be established for radiation exposure, he 
has not presented any competent or credible scientific 
medical evidence that he has a radiogenic disease at present 
which is related to service.  Radiation exposure, per se, is 
not a disability for which VA compensation may be 
established.  Accordingly, the Veteran's appeal in this 
regard is denied.  


Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, 
including PTSD which is related to service.  At the hearing 
in September 2009, the Veteran testified that when awoke 
after bi-pass surgery in 2001, he had difficulty breathing 
because of the intubation tube in his throat, and that he 
began to panic and had to be tied down so as not to harm 
himself.  Since his surgery, he sometimes has nightmares of 
being on a ship in the Navy during a storm and, because of 
his sleep apnea (diagnosed in 2005) has difficulty breathing 
and starts to panic similar to when he awoke after by-pass 
surgery, and thinks he's going to die.  The Veteran also 
testified that a VA doctor told him that he had mild PTSD, 
but that he couldn't treat him.  (T p.47-48).  

Regarding the Veteran's assertions that he was diagnosed by 
VA with PTSD, the Board notes that there is no documentation 
of this medical conclusion in the record.  In this regard, 
the Veteran's statements as to what a doctor purportedly 
diagnosed or related to military service are not probative.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a 
claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence].  

The Veteran's service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
psychiatric problems during his three years of active 
service, and no pertinent abnormalities were noted on his 
separation examination in February 1970.  

The Veteran specifically denied any history of depression, 
excessive worry, trouble sleeping, or nervous trouble of any 
sort on multiple reserve service examinations in June 1974, 
October 1977 and 1978, and December 1980, and no pertinent 
psychiatric abnormalities were noted.  The Veteran reported a 
history of depression, excessive worry and nervous trouble on 
annual reserve service examinations beginning in December 
1983 due to his divorce and related financial problems.  
Annual reports beginning in May 1985, showed similar 
psychiatric complaints which the Veteran related to 
difficulties with supervisors at work and a pending 
employment related law suit.  The diagnoses on all of the 
reports was situational anxiety, but was not found to be 
disabling for service purposes.  

A private psychological evaluation report, received from the 
Veteran in April 2006, showed that he was evaluated for 
worsening depression due to multiple medical problems in 
January 2006.  The examiner included a detailed description 
of the Veteran's complaints and his family, military, 
occupational, marital, and medical histories, and provide a 
comprehensive analysis of the psychological tests and 
clinical findings from mental status examination.  The 
Veteran reported a history of psychiatric treatment by a 
private psychiatrist in 1995, for emotional problems related 
to his pending employment law suit, and said that he was 
started on medication at that time.  He reported that his 
physical health was extremely poor due to multiple medical 
problems and that he had become increasingly depressed over 
the years as his health deteriorated.  He also reported a 
history of nightmares and intrusive memories about his 
military service and nightmares about choking beginning after 
his by-pass surgery in 2001.  The examiner indicated that it 
appeared that the Veteran had always been fearful and 
somewhat anxious due to a fear of heights, the dark, and 
closed spaces since his younger years.  

The examiner noted that the profiles from the psychological 
tests suggested over reporting and exaggeration of 
symptomatology, and severe mood disorder.  On the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) test for PTSD, 
the Veteran endorsed items comparable to individuals who are 
naïve, suggestible, and lack insight into their own and 
others' behavior.  The examiner stated that such individuals 
have strong dependency needs, are often seen as manipulative, 
self-centered, uninhibited and demanding, and are likely to 
present with vague physical symptoms that may include 
headaches, pain and weakness.  The Veteran's profile on the 
MMPI-2 test suggested a person who is suspicious, overly 
sensitive, and argumentative and believes that he got a raw 
deal in life.  The results from the Beck Depression 
Inventory-II (BDI-II) suggested severe mood disorder.  The 
results from the Beck Anxiety Inventory (BAI) test, was also 
exceedingly high and suggested exaggeration of symptoms of 
anxiety.  

The psychologist indicated that the test results were 
consistent with the Veteran's reported symptomatology and 
were readily apparent throughout the interview.  Based on the 
information obtained during the examination, the examiner 
indicated that it was difficult to clearly connect the 
Veteran's psychiatric condition to his military service.  The 
diagnoses included adjustment disorder with depressed mood, 
anxiety disorder, not otherwise specified (NOS), and 
personality disorder - NOS, with narcissistic and obsessive 
traits.  The stressors on Axis IV included discord with 
children, employment problems and financial strain.  

In evaluating the Veteran's claim, it is the Board's 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.  Id. at 1076; see also 38 
U.S.C.A. § 7104(a).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the Veteran was not shown to manifest any signs 
or symptoms of a psychiatric disorder while on active 
military service or until many years thereafter.  The first 
evidence of any psychiatric problem, diagnosed as situational 
anxiety related to his recent divorce, was on a reserve 
service examination in December 1983.  Subsequent reserve 
service reports showed that the Veteran was treated for 
similar symptoms related to his employment and related law 
suit.  Recent post-service private records showed that his 
current psychiatric problems are related to his deteriorating 
physical health.  The evidence shows that the Veteran has 
been diagnosed with sleep apnea, and that he sometimes has 
difficulty breathing while asleep.  The fact that he has 
occasional nightmares about drowning while on a ship at sea 
is not a basis for relating his current psychiatric symptoms 
to service.  Neither the Veteran nor the Board is competent 
to offer a medical opinion as to the etiology of his current 
psychiatric disorder.  Furthermore, the Veteran has not 
provided any competent medical evidence relating any current 
psychiatric disorder to service.  

On the contrary, the only competent medical evidence of 
record showing that the Veteran has a psychiatric disorder at 
present is the private psychiatric evaluation discussed 
above.  That report included a detailed account of the 
Veteran's family, medical, military, and occupational 
history, and included a thorough discussion of all relevant 
facts.  While the diagnosis included adjustment disorder, 
anxiety disorder, and personality disorder, the examiner 
stated that he could not connect the Veteran's psychiatric 
condition to his military service.  

As noted previously, the Veteran was requested, on numerous 
occasions, to provide VA with the names and addresses of all 
medical care providers who have treated him for his multiple 
medical problems so that a comprehensive review and 
evaluation of all relevant information could be undertaken.  
However, the Veteran has not provided VA with authorization 
to obtain any private treatment records.  Without the 
Veteran's cooperation, the Board is powerless to obtain the 
relevant information.  Furthermore, any VA opinion, if 
requested by the Board, would be based on an incomplete 
record, rendering any conclusions speculative at best, and of 
limited probative value.  Therefore, the Board must base its 
decision solely on the current evidence in the claims file.  

In this case, the evidence of record does not show that the 
Veteran had an acquired psychiatric disorder in service or 
within one year of discharge from active service, nor has he 
presented any competent medical evidence that he has a 
current acquired psychiatric disorder, including PTSD, which 
is related to service.  

While the Veteran believes that he has a psychiatric 
disorder, including PTSD which is related to service, he has 
not presented any competent evidence to support his 
assertions.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As discussed above, service connection may be established for 
a current disability which is shown to be due to an injury or 
disease incurred or aggravated while on active service or 
ACDUTRA.  However, for periods of INACDUTRA service, service 
connection may be granted only for a current disability which 
is due to injury incurred or aggravated while on INACDUTRA.  
In this case, the Veteran was not shown to have an acquired 
psychiatric disorder while on active service or ACDUTRA.  

Inasmuch as there was no objective evidence of an acquired 
psychiatric disorder, including PTSD while on active service 
or ACDUTRA, and no credible or competent evidence relating 
any current psychiatric disorder to service, the Board finds 
no basis for a favorable disposition of the Veteran's claim.  
Based on the foregoing, the Board finds that the 
preponderance of evidence is against the claim of service 
connection for an acquired psychiatric disorder, including 
PTSD.  Accordingly, the appeal in this regard is denied.  

Diabetes Mellitus

The Veteran testified that while he did not actually set foot 
on land in Vietnam, his ship, the USS Arlington, anchored in 
Da Nang Harbor for a couple of days, and that it routinely 
sailed along the coast of Vietnam in such proximity to the 
shoreline that it should be recognized as a "brown water 
ship" and entitled to the presumption of exposure to 
herbicides under the provisions of 38 C.F.R. §§ 3.307 and 
3.309.  The Veteran also testified that he believed that 
barrels of Agent Orange were transported aboard the USS 
Arlington from Japan to the Philippines and that the 
substance often leaked or spilled onto the deck, and that he 
had to help clean it up.  He also contends that he was 
exposed to Agent Orange that was sprayed on land and carried 
by wind currents onto his ship while off the coast of 
Vietnam.  The Veteran also submitted numerous articles and 
reports, including copies of deck logs and history reports 
for the USS Arlington, medical reports and studies regarding 
Agent Orange exposure from various sources of contaminations, 
and statements from several fellow sailors who served aboard 
the USS Arlington with the Veteran.  

Concerning the Veteran's claim that he should be recognized 
as having served on a "brown water ship," VA's Compensation 
and Pension Service, has identified a number of "blue 
water" Navy vessels that conducted operations on the inland 
"brown water" rivers and delta areas of Vietnam and certain 
other vessel types that operated primarily or exclusively on 
the inland waterways, which are now subject to the 
presumption of exposure to herbicides under 38 C.F.R. 
§§ 3.307 and 3.309.  However, the USS Arlington is not one of 
the vessels recognized as having conducted "brown water" 
operations in Vietnam.  The USS Arlington was over 680 feet 
long and had a draft of 28 feet.  Given the nature of its 
mission, its size and draft, and the absence of any 
indication in the ship's deck logs that it conducted brown 
water operations, there is no reason to believe that it would 
have operated in the rivers, delta areas, or inland waterways 
of Vietnam.  

Additionally, the Veteran's service off the coast of Vietnam 
does not constitute "service in the Republic of Vietnam."  
See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that the Court 
had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption].  
Instead, "service in the Republic of Vietnam" requires 
visitation [i.e. setting foot] in Vietnam.  See 38 C.F.R. 
§§ 3.307(a), 3.313(a) (2009).  

The Board has also considered the Veteran's assertions and 
the buddy statements to the effect that the USS Arlington 
transported barrels of liquids, which they believed was Agent 
Orange, from Japan to the Philippines.  While the Board does 
not dispute that barrels containing an unknown substance were 
apparently transported and stored aboard ship, the Veteran 
has not present any competent or scientific evidence that the 
barrels contained Agent Orange or any other herbicide, nor is 
the Veteran or the sailors competent to render an opinion as 
to the content of the barrels.  

One of the sailors stated that one of his duties involved 
supervising the loading of approximately 100 barrels of an 
unknown substance onto the USS Arlington in Japan, and that 
"some" of the barrels were off loaded in Subic Bay, and the 
rest were stored in the hanger bay.  A letter from another 
confirmed that the same colored barrels were loaded onto the 
ship in Japan.  He stated that he inspected the barrels, 
because if they belonged to his department they had to be 
removed immediately and could not be left on the hanger deck.  
He said that the barrels that were stored on the hanger deck 
were used to support a stage for their talent show and that 
the sailors sat on them all the time.  He recalled that the 
barrels leaked and occasionally spilled onto the deck, and 
that they smelled like herbicides.  

As noted in the history report, the USS Arlington, built 
during World War II, was converted from a small aircraft 
carrier to a Communications Major Relay Ship and sent to 
Vietnam to provide communications support off the coast of 
Vietnam.  As pointed out by the Veteran and noted in other 
reports of record, the ship's primary mission was monitoring 
and relaying radio communications.  Given the nature of its 
mission, the foregoing descriptions of it as something of a 
cargo ship has reduced probative value.  Moreover, the 
statement above from the individual who supervised the 
loading of barrels in Japan, and the off loading of some in 
the Philippines indicated the remainder were stored aboard 
ship.  This begs the question, why would a specialized 
communications vessel that would never dock in Vietnam keep a 
supply of defoliant stored onboard?  Indeed, this suggests 
this was not herbicides.  

Another unexplained problem with the Veteran's theory is that 
while the two sailors apparently had firsthand knowledge, 
that is, they inspected the barrels when they were loaded 
onto the ship, neither one was able to identify the material 
in the barrels.  One of the sailors said that he inspected 
the barrels to determine if they belonged to his department 
and stated unequivocally, that the barrels were not part of 
the ship's inventory or materials.  The only rational 
explanation as to his knowledge of that fact, would be that 
he that inquired as to what was in the barrels.  Similarly, 
it would not be unreasonable to expect someone who recalls 
supervising the loading of 100, 55 gallons drums of material 
with distinctive orange stripes to recall their actual 
content.  Yet, in both instances, neither sailor was able to 
identify the substance in the barrels.  Based on the 
discussion above, the Board does not find these recollections 
to be persuasive evidence that herbicides were transported 
aboard the Veteran's ship.  

With respect to the contention that, due to his close 
proximity to the Vietnam coast, the Veteran was exposed to 
Agent Orange through the air or through his drinking water, 
he is, in essence, attempting to expand the statutory 
presumption to waters offshore Vietnam.  This matter has been 
finally settled by Haas.  Indeed, in upholding VA's 
requirement that a veteran must have been present within the 
land borders of Vietnam, the Federal Circuit essentially 
reaffirmed the VA's discretion to maintain a "bright line" 
rule against those claiming presumptive exposure to 
herbicides via runoff into the sea or spray drift in the air 
off the coast.  

Much as in Haas, the Veteran in this case has supplemented 
his argument with studies that attempt to show a direct 
connection between the spraying of Agent Orange on the 
mainland of Vietnam to the development of Agent Orange-
related diseases in service members who served on the ships 
offshore.  In particular, the Veteran relies on a 2002 study 
conducted for the Australian Department of Veterans Affairs 
suggesting that Vietnam veterans of the Royal Australian Navy 
may have been exposed to herbicide compounds by drinking 
water distilled on board their vessels.  The claimant, in 
Haas, relied on the exact same study.  Although the Federal 
Circuit passed no judgment on the validity of studies such as 
these, it did highlight the VA's rulemaking with respect to 
the Australian study: 

VA scientists and experts have noted many 
problems with the study that caution 
against reliance on the study to change 
our long-held position regarding veterans 
who served off shore.  First, as the 
authors of the Australian study 
themselves noted, there was substantial 
uncertainty in their assumptions 
regarding the concentration of dioxin 
that may have been present in estuarine 
waters during the Vietnam War. . . .  
Second, even with the concentrating 
effect found in the Australian study, the 
levels of exposure estimated in this 
study are not at all comparable to the 
exposures experienced by veterans who 
served on land where herbicides were 
applied. . . .  Third, it is not clear 
that U.S. ships used distilled drinking 
water drawn from or near estuarine 
sources, or if they did, whether the 
distillation process was similar to that 
used by the Australian Navy.  

Crucially, based on this analysis, the VA stated that "we do 
not intend to revise our long-held interpretation of 'service 
in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. 
Reg. 20,566, 20,568 (Apr. 16, 2008)].  

With respect to other cited studies, the Federal Circuit also 
noted VA's statements specifying that none of the studies 
"bears significantly on the specific question whether 
herbicides used, and as administered, by the U.S. military 
during the Vietnam Era could have been blown by the wind into 
the ocean, or into inland waters that then carried the 
chemical into the ocean, to reach a boat offshore and result 
in any significant risk of herbicide exposure."  Id.  

Accordingly, the Board rejects the argument that alleged 
exposure to herbicides via wind or sea water off the coast of 
Vietnam should be presumed.  

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are specifically limited to those individuals who were 
actually physically present in the boundaries of the Republic 
of Vietnam at some point during service.  In this case, the 
Veteran does not claim nor do the records demonstrate that he 
physically visited or had duty in the Republic of Vietnam.  
Because the Veteran does not meet the criteria of having 
"service in the Republic of Vietnam" for purposes of 38 
C.F.R. § 3.307(a)(6)(iii), his service connection claim must 
fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

In this regard, the Board notes that the Veteran's service 
treatment records, including his separation examination in 
February 1970, were negative for any findings or diagnosis 
referable to diabetes mellitus.  Likewise, there are no 
indications of any symptoms or manifestations of a diabetes 
mellitus within the first year following his separation from 
service, nor does the Veteran so contend.  The evidentiary 
record does not indicate the specific date of onset of the 
Veteran's diabetes, although he testified that it was first 
diagnosed in 1995.  As the evidence does not show diabetes 
mellitus manifest to a compensable degree within one year of 
discharge from service or until some twenty-five years after 
service separation, there is no basis to grant service 
connection based on the one year presumption of service 
incurrence under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

As there is no credible medical evidence of record suggesting 
a connection between any claimed in-service exposure to 
herbicides and the Veteran's diabetes, and no evidence of any 
manifestations or symptoms attributable to diabetes during 
service or until many years after his discharge from service, 
the Board finds no basis to grant service connection.  
Accordingly, the appeal in this regard is denied.  

Secondary Service Connection

The Veteran does not claim, nor do the service treatment 
records show any signs or symptoms of coronary artery 
disease, hypertension, sleep apnea, chronic infections, poor 
circulation, Bell's palsy, Dupuytren's contractures of the 
right and left hand, peripheral neuropathy of the upper and 
lower extremities, cataracts, erectile dysfunction, skin 
disorder, plantar fasciitis, or a psychiatric disorder, 
including depression and anxiety in service or within one 
year of discharge from active military service.  Rather, the 
Veteran contends that all of these disabilities are due to or 
a consequence of his diabetes mellitus.  

The provisions of 38 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  In this case, service connection for 
diabetes mellitus has been denied.  Accordingly, there is no 
legal basis of entitlement to secondary service connection 
because the Veteran has not been granted service connection 
for the disorder that he alleges caused the claimed 
disabilities.  Therefore, with respect to the claims of 
secondary service connection, application of the law to the 
facts is dispositive, and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

Respiratory Disorder

Initially, the Board notes that the Veteran's claim of 
service connection for sleep apnea, which he claimed was 
caused by his diabetes mellitus, was addressed previously in 
this decision and was denied.  Moreover, sleep apnea is not a 
respiratory disorder, per se.  That is, it is not a 
disability involving impairment of lungs, such as restrictive 
or obstructive airway disease.  Rather, it is a sleep 
disorder caused by either a failure of the brain to signal 
the muscles to breath; or by a blockage of the airway by 
excessive tissue in the throat, or a combination of both.  
Nonetheless, the Board will also consider the Veteran's claim 
for a respiratory disorder, to include sleep apnea.  

In this case, the Veteran contends that he has difficulty 
breathing when bending over or with psychical exertion, and 
believes that he has a respiratory disorder at present which 
is due to asbestos and/or herbicide exposure.  However, he 
has not provided any competent medical evidence to support 
his assertions.  

The service treatment records are negative for any 
complaints, treatment, abnormalities, or diagnosis for any 
respiratory problems or sleep apnea while on active service, 
ACDUTRA or INACDUTRA.  In fact, the Veteran specifically 
denied any history of shortness of breath on all of his 
reserve service examinations from June 1974 to June 1992.  
Except for a reported history of sinusitis beginning on an 
annual examination in December 1983, no pertinent respiratory 
abnormalities were noted on any of the Veteran's active or 
reserve service examinations.  The Veteran was noted to have 
mild exertional dyspnea related to body habitus on a VA 
orthopedic outpatient note in April 2004, and reported a 
history of bronchitis/URI.  However, there is no objective 
medical evidence of any treatment or diagnosis of a current 
respiratory disorder.  In fact, a VA report, dated in 
November 2007, indicated that a spirometry study did not show 
any pertinent abnormalities of the lungs which would account 
for the Veteran's complaints of shortness of breath.  The 
evidence showed that the Veteran was diagnosed with sleep 
apnea in September 2005.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, a VA Manual 
defines asbestos as a fibrous form of silicate mineral of 
varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  Id. at Subsection (a).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

While the Veteran believes that he has a respiratory disorder 
at present which is related to herbicide and/or asbestos 
exposure in service, he has not provided VA with any 
objective medical evidence to support his assertions.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93 (1993).  While the Veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu, 2 Vet. App. 492 (1992); Barr, 21 Vet. 
App. 303, (2007).  

Inasmuch as there was no objective evidence of a respiratory 
disorder, including sleep apnea while on active service or 
ACDUTRA, and no credible or competent medical evidence 
relating any claimed respiratory disorder to service, the 
Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  

Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Under 38 C.F.R. § 3.361(b), to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  

38 C.F.R. § 3.361(c) provides that for claims based on 
additional disability or death due to hospital care, medical 
or surgical treatment, or examination, actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  

38 C.F.R. § 3.361(d) provides that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran s additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32.  

The Veteran contends, in essence, that service connection 
should be established for a prostate disorder, including BPH, 
based on VA's failure to prescribe appropriate medication in 
a timely fashion.  The Veteran asserted that he has had an 
enlarged prostate since 1999, and has had numerous biopsies 
since in 2001, but that a treating VA physician did not start 
him on any medication until after a prostate biopsy in July 
2006.  The Veteran asserted that another VA physician told 
him that he should have been started on medication two years 
earlier.  

Regarding the Veteran's assertions that he was told by one VA 
physician that he should have been started on medication for 
his prostate disorder two years earlier, the Board notes that 
there is no documentation of this medical assertion in the 
record.  Accordingly, the Board finds that the Veteran's 
assertion is not probative.  See Robinette, 8 Vet. App. 69, 
77 (1995) [a claimant's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence].  

Further, the Board notes that the Veteran reported a history 
of treatment for prostate problems at a private medical 
facility beginning in 1999, yet he has not provided VA with 
any of those records or authorization VA to obtain those 
records.  Without those records, there can be no 
comprehensive evaluation of the Veteran's entire medical 
history regarding his current prostate disorder.  

In any event, the medical reports of record showed that the 
Veteran has been followed by VA urology services on a regular 
basis for an enlarged prostate since 2002.  The records 
showed elevated PSA (prostate specific antigen) readings 
ranging from 9.65 in March 2002, to a high as 10.97 in August 
2005, and 3.02 in November 2007.  However, the urology 
reports showed that his BPH was stable throughout all of his 
VA treatment, and that there was no evidence of malignancy.  

In order to prevail on a claim under the provisions of 38 
U.S.C.A. § 1151, the evidence must show that the Veteran has 
additional disability which is, in some fashion, due to or a 
result of VA treatment or lack thereof.  In this case, the 
Veteran has not offered any argument or provided any color of 
a claim that he has additional disability.  The medical 
records showed that the Veteran had an elevated PSA level and 
documented BPH when he was first treated by VA in 2002.  
While his PSA levels fluctuated during the course of VA 
treatment, his BPH remained stable and there was no evidence 
of malignancy.  The most recent VA treatment report in 
November 2007, showed that his PSA level was the lowest that 
it has been since he was treated by VA, and there is no 
evidence of any change in his BPH.  As to his PSA levels, an 
elevated laboratory study is not a disability.  While an 
elevated PSA level may be evidence of an underlying 
disability or may later cause disability, there is no 
objective medical evidence that the Veteran has additional 
disability of the prostate.  

After review of all the evidence of record, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for a prostate disorder, 
including BPH claimed to have arisen from treatment by VA is 
not warranted.  The weight of the credible evidence 
demonstrates that the Veteran did not sustain any additional 
disability which was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable in connection with VA 
treatment.  Consequently, the legal requirements are not met 
for compensation under 38 U.S.C.A. § 1151 for disability 
claimed as due to VA medical treatment.  Accordingly, the 
claim is denied.  


ORDER

Service connection for a headache disorder is denied.  

Service connection for radiation exposure is denied.  

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  

Service connection for diabetes mellitus, claimed as due to 
herbicide exposure is denied.  

Service connection for a respiratory disorder, coronary 
artery disease, hypertension, sleep apnea, chronic 
infections, poor circulation, Bell's palsy, Dupuytren's 
contractures of the right and left hand, peripheral 
neuropathy of the upper and lower extremities, cataracts, 
erectile dysfunction, skin disorder, plantar fasciitis, and a 
psychiatric disorder, including depression and anxiety, 
claimed as due to diabetes mellitus is denied.  

Service connection for a respiratory disorder, claimed as due 
to asbestos and/or herbicide exposure is denied.  

Entitlement to VA compensation for a prostate disorder, 
including BPH pursuant to 38 U.S.C.A. § 1151 is denied.  


REMAND

The Veteran contends that he was exposed to constant noise 
while working as a radio operator in service and believes 
that his current hearing problems are related to acoustic 
trauma in service.  

In order to establish service connection, there must be: (1) 
competent evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, service connection was established for tinnitus 
by the RO in February 2007, based on a VA audiologist's 
opinion that the Veteran's noise exposure as a radio operator 
in service probably caused his recurring tinnitus.  However, 
the Veteran was never afforded a VA audiological examination 
to determine the nature or etiology of his reported hearing 
loss.  As noise exposure in service is conceded, and the 
Veteran is competent to relate that he has hearing problems, 
he should have been afforded a VA examination.  

Part of VA's duty to assist is to provide a veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2009).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
nature and etiology of any identified 
hearing loss.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
If the Veteran is shown to have a hearing 
loss for VA purposes, the audiologist 
should provide an opinion as to whether 
it is at least as likely as not that it 
was caused by acoustic trauma in service.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


